Exhibit 10.1


FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AND
FIRST AMENDMENT TO PERFORMANCE-BASED OPTION


FIRST AMENDMENT (this “Amendment”), dated as of October 5, 2012 (the “Effective
Date”), to that certain Amended and Restated Management Employment Agreement,
dated as of September 17, 2010 (the “Employment Agreement”), by and among
NetSpend Corporation, a Delaware corporation (the “Company”), NetSpend Holdings,
Inc., a Delaware corporation (“Holdings”), and Daniel R. Henry, an individual
resident of the State of Kansas (the “Executive”), and to that certain
Performance-Based Stock Option, granted March 11, 2008 (collectively with the
Notice of Grant associated therewith, the “Option Agreement”).


WHEREAS, the Company, Holdings and the Executive have previously entered into
the Employment Agreement and the Option Agreement (collectively, the
“Agreements”); and


WHEREAS, the parties have determined to amend the Agreements as set forth
herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto hereby agree as
follows:


1.           Amendment to Employment Agreement.


(a)           Section 5.1 of the Employment Agreement is hereby amended to add
the following to the end of such Section:


“Notwithstanding the foregoing, if during the Term and following a “Change in
Control” (as such term is defined in that certain Amended and Restated Notice of
Grant associated with the stock option granted to Executive on March 11, 2008
(3,043,231 shares @ $3.53 per share)), the Company terminates the Term pursuant
to Section 4.4 hereof or the Executive terminates the term pursuant to Section
4.5 hereof, the amount payable pursuant to Section 5.1(i) above shall be equal
to 48 months of Base Salary instead of the 24 months of Base Salary referenced
therein.”


(b)           Section 5.1(i) of the Employment Agreement is hereby amended to
read in full as follows:


“an amount equal to 24 months of Base Salary as in effect on the Termination
Date, which amount will be payable in a lump sum on the fortieth (40th) business
day following the Termination Date;”


(c)           By way of clarification, the parties agree that the reference to
$400,000.00 appearing in Section 3.4(ii)(A) of the Employment Agreement was
revised to $500,000.00 in 2011.


2.           Amendment to Option Agreement.


(a)           Section I(c) of the Option Agreement is hereby amended to read in
full as follows:


“In addition, notwithstanding the foregoing, the portion (the “Time-Based
Portion”) of the Option described in subsection (a)(1)(C) above, to the extent
not previously vested or terminated shall be vested on the sixth anniversary of
the Vesting Measurement Date (the “Time-Based Vesting Date”); provided that the
Participant has remained continuously employed with the Company or an Affiliate
through such Date.  The vesting of the Time-Based Portion is subject to
acceleration as provided in Section I(g).”


 
 

--------------------------------------------------------------------------------

 
(b)           Section I(g) of the Option Agreement is hereby amended to read in
full as follows:


“Notwithstanding any provision of the Plan or the Stock Option Agreement to the
contrary in the event a Change in Control (excluding any Change in Control that
also constitutes an Initial Public Offering) occurs prior to the Time-Based
Vesting Date and if in connection therewith the Time-Based Portion is not being
assumed by or substituted for new options (“New Options”) covering the stock of
the surviving, successor or purchasing corporation, or a parent or subsidiary
thereof, 100% of the Time-Based Portion shall be vested upon the consummation of
such Change in Control.  Further, in the event that (a) a Change in Control
(excluding any Change of Control that also constitutes and Initial Public
Offering) occurs prior to the Time-Based Vesting Date and (b) during the twelve
month period following such Change of Control there should be any termination of
the “Term” of that certain Amended and Restated Employment Agreement, dated as
of September 17, 2010 ( the “Employment Agreement”), by and among you, the
Company and NetSpend Corporation, a Delaware corporation, by the “Company” (as
such term is defined in the Employment Agreement) pursuant to Section 4.4
thereof (Termination without Cause) or by you pursuant to Section 4.5 thereof
(Termination for Good Reason), 100% of the Time-Based Portion or New Options, as
applicable, shall be vested immediately.  For purposes of clarification, in the
event of a termination of your employment by the Company or an Affiliate for
Cause, by you for any reason other than “Good Reason” (as such term is defined
in the Employment Agreement) or in the event of your death or Disability, the
Time-Based Portion or New Options, as applicable, shall not be vested pursuant
to the preceding sentence.”


IN WITNESS WHEREOF the undersigned have hereunto put their hands as of the date
above written.
 

 
NETSPEND HOLDINGS, INC.
              By:
/s/ George W. Gresham
   
George W. Gresham
Chief Financial Officer
             
NETSPEND CORPORATION
              By:
/s/ George W. Gresham
   
George W. Gresham
Chief Financial Officer
                /s/ Daniel R. Henry    
Daniel R. Henry

 
 